DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.

Information Disclosure Statement
The IDS filed on 03/06/2020 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1:
	Lines 3-5 recite “acquire each of one or more first commands for execution from a plurality of queues” but lines 7-8 recite “the one or more first commands include a second command from a host”. Therefore, it is unclear whether the one or more first commands come from a plurality of queues or from a host.

	Line 13 recites “execution of a first command is permissible”, so it is unclear whether “a first command” refers to one of the commands in the one or more first commands in lines 3-4 (ie. if they are the same the or said should be used). Also, it is unclear how there is “a memory controller configured to acquire each of one or more first commands for execution…at timing based on first information” when first information only provides periodic temporal section in which execution of a single command is permissible. Additionally, it is not clearly understood how first information defines for each of the queues a periodic temporal section in which execution of first command is permissible because there are multiple queues but the periodic temporal section of a single command is defined (ie. Is the first command in a queue or in multiple queues? How many first commands are there? Is the periodic temporal section for each queue the same or different?).
	
As per claim 3:
	Lines 2 and 3 recite “a/the first temporal section”, lines 6-7 recite “a subsequent first temporal section, and line 12 of claim 1 recites “a periodic temporal section”; it is unclear what the relationships among these temporal sections are. It is also unclear what subsequent means (Subsequent to what?). It is not clearly indicated what the relationships among first, second, third commands, and queues are (ie. Can each queue store different types of commands or can each queue only store one type of command?).


	Line 3 recites “a first command”; it is unclear if this is the same as “a first command” recited in line 13 of claim 1 (ie. if they are the same, the or said should be used). 
	Lines 5-6 recite “the memory controller is configured to select one of the one or more first commands for execution” but lines 3-4 recite “the one or more first commands include a first command of which execution is interrupted”. Does this mean the memory controller selects the first command that was just interrupted or other non-interrupted first commands in the same queue or different queue?
	Line 7 recites “the priority”; it is unclear what priority this is referring to (ie. The priority of a queue in which the first command is from or the priority of other queues?). It is uncertain how the priority is assigned. Is it assigned to commands or queues?

As per claim 5:
	Lines 2-5 recite “receive second information on at least one of the queues from the host, and the priority is set by the second information” and line 2 of claim 4 recites “the queues are individually given priority” so it is unclear how each queue is given a priority if second information is received on only at least one of the queues. 
	Line 5 recites “the priority is set by the second information”; it is unclear what priority is being set (ie. Priority of each queue? Priority of only one queue?).

As per claim 6:
	Lines 2-3 recite “the second information includes the priority…of a first command”, line 5 recites “the priority”, and lines 2-5 of claim 5 recites “receive second information on at least 
	Line 3 recites “a first command”. It is unclear if this is the same first command as in claims 1 and 4 (ie. if they are the same the or said should be used). It is unclear how “a first command” in claim 6 relates to the plurality of one or more first commands in claim 1. 
	Lines 4-5 recite “the memory controller is configured to generate the first information”. Claim 1 lines 3-6 recite “a memory controller configured to acquire each of one or more first commands for execution from a plurality of queues storing the one or more first commands at timing based on first information” so it is unclear how the memory controller is configured to acquire each of the one or more first commands based on first information if the memory controller is also generating the first information. 

As per claim 7:
	Lines 2-3 recite “the one or more first commands include a fourth command issued by the memory controller” and claim 1 lines 3-4 recite “a memory controller configured to acquire each of one or more first commands” so it unclear how a fourth command can be issued by the memory controller if the one or more first commands which includes the fourth commands are acquired by the memory controller. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (US 20200073793 A1).

As per claim 1, Saito teaches the invention as claimed including a memory system comprising (Fig. 1; lines 7-9 The information processing apparatus 10 has a host unit 12 including a CPU, a system memory 14): 
a non-volatile memory (Fig. 1, 20 NAND-type flash memory); and 
a memory controller configured to acquire each of one or more first commands for execution from a plurality of queues storing the one or more first commands at timing based on first information (Figs. 1, 2, 18 flash controller; [0038] lines 1-3 a command is stored in any one of the two or more queues 36 of the system memory 14 and a notification thereof is sent to the flash controller 18; [0056] lines 1-5 the command processing block 46 of the flash controller 18 sequentially processes the commands stored in the queues while switching between these queues in accordance with the rules stored in the switching rules storage block 48 (as first information); claim 18 the command processing block switches a request read destination queue among the plurality of queues to a next queue within any of groups of queues resulted by sorting the plurality of queues with a timing in accordance with a rule set (as first information) for each of the queues and switches the request read destination queue to a next group with a timing based on a limit of a process for each of the groups); 
wherein the one or more first commands include a second command from a host, the second command being a command requiring an access to the non-volatile memory for being executed (Fig. 1, 2, 12 host unit; [0022] lines 9-12 the host unit 12 issues an access request to the flash controller 18 for accessing the flash memory 20 and, in response thereto, the flash controller 18 executes read/write processing on the flash memory 20), and 
the first information is information defining, for each of the queues, a periodic temporal section in which execution of a first command is permissible (Fig. 4; [0097] lines 10-13 the processing of switching between the queues subject to processing in phases 1 through 5 or in each phase in accordance with the rules set to the switching rules storage block 48; [0056] lines 14-15 the interval allocated to each type of queue is referred to as a “phase.”; [0057] lines 4-7 there are provided five phases, phase 1 through phase 5 that are cycled (as periodic) from phase 1, to phase 2, to phase 3, to phase 4, to phase 5, to phase 1, to phase 2, and so on, and are transitioned; [0056] lines 5-12 the queues 51 through 68 themselves are divided into two or more types to which a processing interval is allocated for cycling. In an interval in which a queue of a certain type is subject to processing, when the number of command processing operations has reached the upper limit or the time limit has been expired, the transition to an interval in which a queue of a next type is subject to processing is done).

As per claim 2, Saito teaches the memory system according to claim 1, wherein the memory controller is configured to create an execution plan of the one or more first commands based on the first information, and execute each of the one or more first commands according to the execution plan ([0043] the command processing block 46 switches the queues subject to processing to a next queue in accordance with the switching rules set (as first information) for each queue. That is, it is possible that the commands stored in another queue are processed in a sequence different from the sequence of issue. The queue sequentially processes the commands stored in the queues while switching between these queues in accordance with the rules stored in the switching rules storage block 48).

As per claim 3, Saito teaches the memory system according to claim 1, wherein after end of a first temporal section before completion of execution of a third command among the one or more first commands of the queues, the memory controller interrupts the execution of the third command and resumes the execution of the third command in a subsequent first temporal section, the first temporal section being defined for a queue storing the third command (Fig. 4, 8; [0056] lines 7-12 In an interval in which a queue of a certain type is subject to processing, when the number of command processing operations has reached the upper limit or the time limit has been expired, the transition to an interval in which a queue of a next type is subject to processing is done; [0081] lines 1-5 Referring to FIG. 8, there is illustrated a flowchart indicative of a processing procedure in which the command processing block 46 executes write processing and data delete among the management processing operations in phase 5; [0056] lines 1-2 the command processing block 46 of the flash controller 18; [0082] lines 3-11 Since the processing in phase 5 requires a comparatively long time as described above, the processing is discontinued in a case where commands are stored in the emergency read queue or the time limit of phase 5 has been expired, thereby transitioning to phase 1. The command with the processing discontinued is stored in a queue not illustrated or left in the original queue in a state in which this command is identifiable; [0056] lines 14-15 the interval allocated to each restarted from the point of time at which the command concerned was discontinued; [0084] lines 8-10 the transition is made from phase 1 to phase 4 to phase 5 again, thereby restarting the discontinued processing).

As per claim 4, Saito teaches the memory system according to claim 1, wherein the queues are individually given priority ([0053] lines 1-11 the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency; in the diagram, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY,” the queue 54 of the next highest emergency “HIGH PRIORITY,” and the queue 56 of the lowest emergency “NORMAL PRIORITY.” However, the number of stages is not limited to these three. Further, the queue 58 dedicated to write commands is a standard queue having approximately a same priority as that of the queue 51 of “NSIDa), 
the one or more first commands include a first command of which execution is interrupted ([0082] lines 3-8 Since the processing in phase 5 requires a comparatively long time as described above, the processing is discontinued in a case where commands are stored in the emergency read queue or the time limit of phase 5 has been expired, thereby transitioning to phase 1), and 
the memory controller is configured to select one of the one or more first commands for execution in accordance with the priority ([0062] lines 7-11 the time limit of phase 5 is set to “3.0 msec.” In addition to the arrangement of the time limit, the processing of phase 5 may be discontinued upon storing a command into a queue high in emergency, such as the queue 52 for emergency read; [0058] lines 5-7 if a command is stored in the fast-write-only queue 60, the fast .

As per claim 5, the memory system according to claim 4, wherein the memory controller is configured to receive second information on at least one of the queues from the host, and the priority is set by the second information ([0053] lines 1-7 the queues dedicated to read commands are configured by two or more queues in accordance with the degree of emergency; in the diagram, three stages are arranged, namely, the queue 52 of the highest emergency “EMERGENCY,” the queue 54 of the next highest emergency “HIGH PRIORITY,” and the queue 56 of the lowest emergency “NORMAL PRIORITY; claim 32 a host processor configured to execute information processing so as to issue, to the memory controller, an access request for accessing the memory; claim 19 the plurality of queues store the access request sorted by contents and priority of an access and sorted into the groups by contents of the access).

As per claim 6, the memory system according to claim 5, wherein the second information includes the priority and an issuing cycle of a first command, and the memory controller is configured to generate the first information in accordance with the priority and the issuing cycle ([0104] lines 2-4 the access requests to a flash memory are stored in different queues according to the processing contents such as read and write and the priorities thereof; claim 19 the plurality of queues store the access request sorted by contents and priority of an access; [0087] lines 6-8 In a case where the write for one page to the SLC is executed every time in phase 2 (as issuing cycle), copying from the SLC to the TLC once in three intervals can make ends meet; [0033] lines 1-5 determining the queue switching rules (as first information) on the basis of the causal relation between the frequency (as issuing cycle) of the processing of an access request from the host unit 12 and the frequency with which the necessity of management processing occurs; claim 20 the command processing block switches between read destination queues within the groups with a timing in accordance with a rule set (as first information) by the priority of this access).

As per claim 7, Saito teaches the memory system according to claim 4, wherein the one or more first commands include a fourth command issued by the memory controller ([0097] lines 6-8 the flash controller 18 accept the commands issued from the host unit 12 and generates the commands for management processing), and 
among the queues, a queue storing the second command is higher in priority than a queue storing the fourth command ([0062] lines 7-11 the time limit of phase 5 is set to “3.0 msec.” In addition to the arrangement of the time limit, the processing of phase 5 may be discontinued upon storing a command into a queue high in emergency, such as the queue 52 for emergency read; [0061] lines 4-7 each command stored in the management processing queue 

As per claim 8, Saito teaches the memory system according to claim 7, wherein the fourth command includes a command for instructing a garbage collection ([0027] lines 6-9 the memory controller 28 is required to execute garbage collection at or before the depletion of the regions in which data can be written in the flash memory 20; [0041] lines 1-6 Whenever the above-mentioned garbage collection, data copy for avoiding read disturb, data copy from SLC to TLC, and other management processing operations are required, the management command generating block 42 issues the commands for demanding these processing operations).

As per claim 9, Saito teaches the memory system according to claim 7, wherein the fourth command includes a command for instructing a patrolling ([0028] lines 1-9 Further, the NAND-type flash memory causes a data failure due to charge leakage. This charge leakage is accelerated by the voltage application at reading of data. The memory controller 28 generally has an error correction function to correct such defective data; however, if a read operation is executed highly frequently, an error ratio may exceed the correction performance, eventually leading to data loss. Such a failure is generally referred to as “read disturb.”; [0049] lines 1-4 when the number of times read processing is executed on a same block has reached a predetermined threshold value, it is determined that a data copy command for avoiding read disturb will be issued; [0041] lines 1-6 Whenever the above-mentioned garbage collection, data copy for avoiding read disturb, data copy from SLC to TLC, and other management processing .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/            Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                            




/H.L./Examiner, Art Unit 2195